Citation Nr: 0944135	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-24 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to waiver of the recovery of an overpayment 
of VA disability compensation benefits in the amount of 
$8,166.26.

2.  Whether reduction of the Veteran's VA disability 
compensation benefits due to incarceration for a felony, 
effective August 6, 1986, and May 3, 1995, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
January 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, dated in 
January 2006 that reduced the Veteran's compensation benefits 
due to incarceration for a felony, effective August 6, 1986; 
and January 2007 that denied the Veteran's claim for waiver 
of recovery of an overpayment of $8,166.26 in VA disability 
compensation.  In August 2009, the Veteran tesfitied before 
the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  A February 1984 rating decision awarded the Veteran 
disability compensation benefits, effective February 1, 1983.

2.  Effective from March 1, 1983, the Veteran was paid VA 
disability compensation benefits.

3.  In May 2005, the RO received notice that the Veteran had 
committed a Class B felony.  A prison match indicated that he 
had been incarcerated from June 1986 to August 1990 and since 
March 1995.  In June 2005, the RO proposed to reduce the 
Veteran's compensation benefits to 10 percent, based upon his 
incarceration for a felony, effective August 6, 1986, to 
August 9, 1990, and again effective May 3, 1995.

4.  In June 2005, the RO reduced compensation payments 
effective August 6, 1986, resulting in an overpayment of 
$8,166.26.

5.  There was no fraud, misrepresentation, or bad faith on 
the part of theVeteran.

6.  The overpayment resulted from the actions of the Veteran; 
there was no fault on the part of VA.

7.  The evidence demonstrates that recovery of the assessed 
overpayment would deprive the Veteran of the ability to 
provide for basic necessities.

8.  Waiver of the assessed overpayment would unjustly enrich 
the Veteran.

9.  The evidence demonstrates that the Veteran's assets and 
income, with consideration of the cost of life's basic 
necessities, are not sufficient to permit repayment of the 
amount of the overpayment indebtedness of $8,166.26 and will 
result in undue financial hardship.  Additionally, collection 
of the indebtedness would defeat the purposes of the award of 
VA benefits, or otherwise be inequitable.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the 
calculated amount of $8,166.26 was properly created.  
38 U.S.C.A. §§ 1503, 1521, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).

2.  The recovery of the overpayment of VA disability 
compensation benefits in the amount of $8,166.26 is against 
equity and good conscience and that debt is therefore waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2009).

3.  The reduction of the Veteran's disability compensation to 
10 percent due to incarceration for a felony conviction was 
proper.  38 U.S.C.A. §§ 1114, 5107, 5313 (West 2002); 
38 C.F.R. §§ 3.103, 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

In light of the favorable disposition of the Veteran's 
request for waiver of indebtedness, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required. The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

With respect to the Veteran's reduction of VA disability 
compensation benefits, the Board has considered whether the 
notice provisions set forth in 38 U.S.C.A. § §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009) are applicable to 
this claim.  However, the Board finds that because the claim 
at issue is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 
Fed. Reg. 59989 (2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the Veteran 
in proceeding with the adjudication of his claim.

Waiver

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

The record reflects that the Veteran has been in receipt of 
VA disability benefits since March 1, 1983.  The record also 
reflects that while the Veteran received notice of his 
entitlement to disability benefits, the Veteran was not 
specifically notified that he should inform VA of his 
incarceration in the event that he became incarcerated, nor 
is there evidence demonstrating that the Veteran was informed 
that his disability compensation benefits would be reduced in 
the event of his incarceration.  The Veteran was incarcerated 
on June 6, 1986, for the conviction of a Class B felony and 
contends that he was unaware of the requirement that he 
notify VA of his incarceration.  Any ignorance as to the 
requirement, however, is immaterial in establishing whether 
an overpayment of benefits was created as a result of his 
failure to notify VA of his incarceration.  In addition, the 
Veteran should have notified VA of his relocation and change 
of address while receiving benefits.  Because VA was unaware 
of his June 6, 1986, incarceration until May 2005, his 
disability compensation was not reduced on a timely basis, 
resulting in an overpayment of VA disability compensation 
from the date of his incarceration, in the amount of 
$8,166.26.  38 U.S.C.A. § 1505(a) (West 2002); 38 C.F.R. 
§ 3.665 (2009); Latham v. Brown, 4 Vet. App. 265 (1993) (no 
pension under public or private laws administered by VA shall 
be paid to or for an individual who has been imprisoned in a 
Federal, State, or local penal institution as a result of 
conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends).  Had VA received timely notification of 
his incarceration, an overpayment of benefits would not have 
been created.  While the Veteran argues that he only received 
$112.00, the claims file shows that he has received benefits 
totaling $8,166.26.  The Board thus concludes that the 
overpayment of $8,166.26 was properly created because the 
Veteran received benefits to which he was not legally 
entitled.

The Veteran requested a waiver of recovery of the overpayment 
of compensation benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of the overpayment, he meets the basic 
eligibility requirements for a waiver of recovery of his VA 
indebtedness.  The Board thus turns to the merits of the 
Veteran's claim.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2009).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2009).  The phrase equity and good conscience means 
the arrival at a fair decision between the obligor and the 
Government. In making this determination, consideration will 
be given to the following elements (which are not intended to 
be all-inclusive):  (1) fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) defeat of the purpose of an 
existing benefit to the appellant, (5) unjust enrichment of 
the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.965(a) (2009).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2009); Ridings v. Brown, 6 Vet. 
App. 544 (1994).

In January 2007, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the Veteran in the creation of the overpayment of VA 
compensation benefits.  The Veteran has stated that he was 
unaware that he was required to notify VA in the event of his 
incarceration, and the record does not reflect that he was so 
notified.  Because it appears that the Veteran was in fact 
unaware that he was supposed to notify VA of his 
incarceration, and there is otherwise no evidence that the 
Veteran intended to deceive VA or seek unfair advantage, the 
Board finds no evidence of fraud, misrepresentation, or bad 
faith on the part of the Veteran in the creation of this 
overpayment.  There are therefore no mandatory bars to waiver 
in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  
38 C.F.R. § 1.965(a) (2009); Ridings v. Brown, 6 Vet. 
App. 544 (1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the Veteran was at fault in 
the creation of the overpayment.  In this case, the Board 
finds that the Veteran was predominantly at fault in the 
creation of the overpayment. The record reflects that the 
Veteran has been in receipt of VA disability benefits since 
March 1, 1983.  Despite that there is no evidence that the 
Veteran was informed that he should notify VA in the event of 
his incarceration, the Veteran bears a greater fault than VA, 
as he continued to accept benefits to which he was not 
entitled.  Furthermore, his incarceration was the result of 
violation of laws and a conviction, for which he also bears 
fault.  The question of fault is a different question than 
that of fraud or bad faith.  Persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of 
whether the individual has actual knowledge of the 
regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the 
Veteran may be charged with knowledge of an agency regulation 
of which he had no actual notice, in this case that it was 
his duty to notify VA of his incarceration, he is at fault in 
the creation of the debt.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds 
that the Veteran's fault is mitigated to a degree by the 
failure of VA to document that it provided written 
notification of the need to notify VA in case of 
incarceration.  However, VA acted promptly once it became 
aware of the overpayment.  Taken as a whole, the fault on the 
part of the VA does not outweigh the fault on the part of the 
Veteran in the creation of the debt.  This weighs against a 
finding that recovery of the overpayment would be against 
equity and good conscience.

The next question for consideration is whether collection of 
the debt would cause the Veteran undue financial hardship.  
The Board finds that it would.  In August 2009 testimony 
before the Board, the Veteran testified that he is currently 
receiving financial aid to attend a technical college and 
that he signed up to receive food stamps so that he could 
help out his mother.  He testified that during his 
incarceration his disability payments were made to an account 
managed by his mother who sent money to the Veteran.  He 
testified that a friend offered him a job, but that he had 
not yet obtained a driver's license and that he was currently 
unemployed without any savings.  The Veteran also testified 
that he currently resides with his mother who supports him 
and provides him with his basic needs of food, clothing, and 
shelter.  In light of these factors, the Board finds that the 
recovery of the overpayment would deprive the Veteran of the 
basic necessities of life resulting in undue financial 
hardship for him.  This also supports a finding that recovery 
of the overpayment would be against equity and good 
conscience.

The next question for consideration is whether the recovery 
of the overpayment would defeat the purpose for which the 
benefits were intended.  In this case, the purpose of VA 
compensation benefits would be defeated.  The purpose of 
disability compensation benefits is to assist persons who 
have an impaired earning capacity due to a service-connected 
disability.  In light of the purpose underlying such 
benefits, the Board finds that repayment of the debt at issue 
in this case would conflict with the objective underlying the 
benefits, as the Veteran is currently unemployed and he has 
to rely on his mother to provide him with basic necessities.  
Thus, continued repayment of the debt would nullify the 
purpose for which the disability compensation benefits were 
intended, since the Veteran is not self-sufficent and without 
his mother's assistance, will be deprived of basic 
necessities such as food and shelter.  38 C.F.R. 
§ 1.965(a)(4).

The Board also finds that failure to make restitution would 
unfairly enrich the Veteran because he received monetary 
benefits to which he was not entitled.  VA continued to make 
compensation payments at an increased rate (not the reduced 
rate as required by regulation) after the Veteran was 
incarcerated for the conviction of a felony.  The additional 
amount was not warranted after the Veteran became 
incarcerated.  Under such circumstances, to allow the Veteran 
to retain the overpaid compensation would constitute unjust 
enrichment.  However, considering the totality of 
circumstances, the Board find that any unjust enrichment is 
outweighed by the Veteran's current financial hardship.  
While the Veteran is attending a technical college and 
seeking employment, currently he is not able to expend funds 
on his own needs beyond what is provided for him by his 
mother.  Therefore, the Board concludes it would be against 
equity and good conscience to enforce recovery of the debt.

Finally, the Board must consider whether reliance on the 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  The Veteran has not 
contended, nor does the evidence show, that he relinquished a 
valuable right or incurred a legal obligation in reliance on 
VA continuing to pay compensation at a non-reduced rate.

In sum, the Board finds that the principles of equity and 
good conscience would be violated if VA were to recover the 
overpayment in question.  The Veteran has been found to be at 
fault in the creation of the debt, and the retention of the 
overpayment would therefore unfairly enrich the Veteran.  
However, repayment of the debt would deprive the Veteran of 
the ability to provide for basic necessities of life and 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  Accordingly, a waiver of 
recovery of the overpayment of VA compensation benefits is 
warranted.  The Board has resolved all reasonable doubt in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Reduction

By a February 1984 rating decision, the Veteran was awarded 
disability compensation benefits, effective February 1, 1983.  
His combined disability rating was 10 percent.

In May 2005, the RO received notice that the Veteran had 
committed a Class B felony.  A prison match indicated that he 
had been incarcerated since June 1986.

In January 2006, the RO proposed to reduce the Veteran's 
compensation benefits to 10 percent, based upon his 
incarceration for a felony.  His benefits were reduced 
effective August 6, 1986, and May 3, 1995.

A Veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and who has a 
combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
rated as 10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. 
§ 3.665(c)(1) (2009).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  
If the disability rating is less than 20 percent, the veteran 
shall receive one-half the rate of compensation payable under 
38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

The record in this case clearly reflects that the Veteran 
committed a Class B felony for which he was incarcerated from 
June 1986 to August 1990, and from May 1995 to August 2009.  
His service-connected disabilities have had a combined 
disability rating of 10 percent since August 6, 1986.  Based 
upon the Veteran's commission of a felony after October 7, 
1980, his incarceration for a period in excess of 60 days, 
and his combined disability rating of 10 percent, he is not 
legally entitled to compensation in excess of half of the 
amount payable for a disability rated 10 percent.  
Accordingly, the requirements for the reduction of the 
Veteran's disability compensation benefits due to 
incarceration have been met.  38 C.F.R. § 3.665.

As the pertinent facts are not in dispute and the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).









ORDER

Waiver of the recovery of overpayment of VA disability 
compensation benefits in the amount of $8,166.26 is granted.

The reduction of compensation benefits due to incarceration 
for a felony, effective August 6, 1986, and May 3, 1995, was 
proper.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


